Citation Nr: 0604724	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-15 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to an evaluation in excess of 30 percent for 
status post-allergic rhinitis on and after June 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
June 1998.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and initial 
noncompensable ratings for a nondisplaced right fibula 
fracture and for status post fracture right ankle from July 
1, 1998 and that granted service connection and initial 
noncompensable ratings for allergic rhinitis and for status 
post polypectomy from July 1, 1998.

A September 1998 rating decision from the St. Louis, 
Missouri, VARO found clear and unmistakable error in the 
assignment of separate ratings for the right distal and right 
ankle disabilities and assigned a single noncompensable 
rating for a nondisplaced right fibula/right ankle fracture 
from July 1, 1998. The September 1998 rating decision also 
found clear and unmistakable error in the assignment of 
separate ratings for allergic rhinitis and polypectomy and 
assigned a single noncompensable rating for allergic 
rhinitis, status-post polypectomy, from July 1, 1998.

Although a July 1999 rating decision increased the rating for 
the nondisplaced fracture of the right fibula/right ankle to 
10 percent from July 1, 1998, the claim for an initial rating 
in excess of 10 percent remained before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). For the same 
reason, although an October 2004 rating decision increased 
the rating for allergic rhinitis, status post polypectomy, to 
30 percent from June 7, 2004, the claims for an initial 
compensable rating prior to June 7, 2004 and in excess of 30 
percent from June 7, 2004 remained before the Board.

In November 2003, the Board remanded the case to schedule VA 
examinations for the veteran, which were accomplished in 
April 2004.  In March 2005, the Board denied an evaluation in 
excess of 10 percent for nondisplaced fracture of the right 
fibula/right ankle, and also denied a compensable rating for 
allergic rhinitis, status post polypectomy, prior to June 7, 
2004.  The issue of entitlement to a rating in excess of 30 
percent for allergic rhinitis, status-post polypectomy, from 
June 7, 2004 was REMANDED to the RO for further development.  
This issue is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's allergic rhinitis results in chronic symptoms 
of nasal stuffiness and sinus aching without true sinus pain, 
and one non-debilitating episode a year that requires 
antibiotics a year.  Chronic osteomyelitis has not been 
demonstrated and no headaches, purulent discharge, or 
crusting was noted on a recent VA examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).


In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in April and June 2004, the VA informed the 
appellant of evidence needed to substantiate his current 
claim for increased ratings for rhinitis. These letters, 
together with information in the statement of the case and 
supplemental statements of the case, told him what the 
evidence needed to show to prevail on the merits of the 
issues. These letters informed him of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain. The letters also essentially told him to 
send copies of any relevant evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notices were sent to the veteran after 
the initial rating action currently being appealed. However, 
more recently the Court has held that the lack of VCAA notice 
prior to initial adjudication of the claim is adequately 
remedied by providing such notice thereafter, as was done in 
this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has received a VA examination 
regarding the issue decided below and this evaluation 
provided sufficient clinical data to properly adjudicate the 
current issue. Therefore, the Board will now adjudicate this 
issue based on the evidence currently of record.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

38 C.F.R. § 4.97, Diagnostic Code 6522 provides that an 
evaluation of 10 percent is warranted for allergic rhinitis 
without polyps but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side. An evaluation of 30 percent requires allergic or 
vasomotor rhinitis with polyps.  

Sinusitis of various types is rated under a General Rating 
Formula for Sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2004). The criteria under the General Formula are 
as follows. For a rating of 10 percent: one or two 
incapacitating episodes ("incapacitating episode" means one 
that requires bed rest and treatment by a physician) per year 
of sinusitis requiring prolonged ("prolonged" means lasting 
four to six weeks) antibiotic treatment; or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by pain, headaches, and purulent discharge or 
crusting. For a rating of 30 percent: three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged ("prolonged" means lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by pain, 
headaches, and purulent discharge or crusting. For a rating 
of 50 percent: following radical surgery with chronic 
osteomyelitis, or near-constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

In this case, a rating in excess of 30 percent for the 
veteran's service connected nasal disorder must be based on 
the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514 since 30 percent is the maximum schedular rating under 
Diagnostic Code 6522.  After reviewing the current clinical 
findings regarding the veteran's status post rhinitis and 
comparing such with the relevant schedular criteria, the 
Board must conclude that an evaluation in excess of 30 
percent for this disability is not warranted.  While the 
veteran has undergone two polypectomies in recent years and 
is said to have daily symptoms, the evidence shows that he 
only suffers from episodes of sinusitis requiring antibiotics 
about once a year and these episodes have been described as 
non-debilitating.  Chronic osteomyelitis has not been 
demonstrated and the veteran has reported his chronic 
symptoms as an aching sensation without true pain, which is 
rather a stuffy sensation in the nasal area.  Headaches, pain 
and tenderness of the affected sinus, and purulent discharge 
or crusting was not noted on a recent VA examination.  The 
veteran works on a regular basis and there is no indication 
that his service connected nasal disability interferes with 
his employment in any significant degree.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post-allergic rhinitis on and after June 7, 2004, is 
denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


